        Case 1:18-mc-00140-RC Document 11-1 Filed 10/26/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
In Re: Subpoenas Served on the Republican )
National Committee, the National Republican
                                          )                 Civil Case No. 18-mc-140
Congressional Committee, and Adam Kincaid )
                                          )
_________________________________________ )


                 DECLARATION OF ATTORNEY SHAWN T. SHEEHY

       I, Shawn T. Sheehy, being competent to testify, make this following declaration based on

personal knowledge and pursuant to 28 U.S.C. § 1746.

   1. I am a resident of Virginia. I am over 18 years of age, and my statements herein are based

       on my personal knowledge and belief.

   2. I am an attorney for the National Republican Redistricting Committee (“NRCC”), the

       Republican National Committee (“RNC”), and Adam Kincaid in this matter. I am

       licensed to practice and a member in good standing with the following: Commonwealth

       of Virginia Bar, the U.S. District Court for the Eastern District of Virginia, the District of

       Colorado, the Eastern District of Michigan, and in the U.S. Court of Appeals for the

       Second, Fourth, and Sixth Circuits. My application for admission pro hoc vice in the

       District Court for the District of Columbia is currently pending.

   3. Plaintiffs in the underlying action, Ohio A. Phillip Randolph Institute, et al. v. Kasich, et

       al., No. 18-cv-00357 (S.D. Ohio), subpoenaed documents from the RNC, NRCC, and

       Adam Kincaid. Plaintiffs clarified that they are seeking documents from 2009 through the

       end of 2012.

   4. The NRCC, RNC, and Adam Kincaid served objections to these subpoenas that the

       requests sought information protected, inter alia, under the First Amendment and

                                                 1
     Case 1:18-mc-00140-RC Document 11-1 Filed 10/26/18 Page 2 of 3



   attorney-client privileges, and the attorney work-product doctrine. A true and correct

   copy of the RNC’s privilege log provided to the underlying Plaintiffs is attached herein as

   Exhibit A.

5. Based on the search terms provided by Plaintiffs, 23,687 documents were retrieved, of

   which 22,915 were non-responsive, 236 were withheld as privileged, and 75 were

   produced.

6. I have personally reviewed all documents that were withheld under a privilege and all

   documents produced.

7. The RNC privilege log contains communications between Republican officials at the

   RNC and Ohio Republican Officials.

8. I personally reviewed an email from Mr. Lenzo, to Mr. Hofeller, and Mr. Oldham dated

   September 21, 2010 at 3:44p.m. in which Mr. Lenzo states “[W]e are going to have some

   pretty in depth questions about . . . prep work we can do now in order to prepare for

   Democrats to go to court.”

9. I personally reviewed a newspaper article dated September 15, 2011 that made statements

   indicating that the redistricting legislation was “destined for a court challenge.” A copy of

   that article appearing in the Toledo Blade is attached herein as Exhibit B.

10. I personally reviewed multiple emails from 2011 which expect that the Democratic Party

   would attempt to veto the redistricting bill through a referendum process.

11. Attached hereto as Exhibit C is a true and correct copy of the affidavits of Dale Oldham,

   on behalf of the RNC, Chris Winkelman, on behalf of the NRCC, and Adam Kincaid.

   These affidavits are in support of their claims for First Amendment privilege.




                                            2
         Case 1:18-mc-00140-RC Document 11-1 Filed 10/26/18 Page 3 of 3



   12. Attached hereto as Exhibit D is an email from me, Shawn Sheehy, to Plaintiffs’ counsel

       Emily Rong Zhang, Theresa Lee, Freda Levenson, dated August 30, 2018.

   13. Attached hereto as Exhibit E is an email from Theresa Lee to Jason Torchinsky, Dale

       Oldham, and myself dated July 30, 2018.

   14. Attached hereto as Exhibit F is the protective order in this case.

I declare under pain and penalty of perjury that the foregoing is true and correct.

Executed of October 26, 2018

                                              Shawn T. Sheehy

                                              /s/ Shawn T. Sheehy

                                              Attorney for NRCC, RNC
                                              and Adam Kincaid




                                                 3
